08/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0462



                                 No. DA 19-0462

ROBERT L. ROSE,

             Petitioner and Appellant,
      v.

STATE OF MONTANA,

             Respondent and Appellee.

                                     ORDER

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 5, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 17 2020